E   AVT~JRNEX           GENE

                       OF      TEXAS




                     September 28, 1961

Honorable W. G. Walley, Jr.        Opinion No. WW-1155
Acting Criminal District
  Attorney                        Re: Whether a partition deed
Beaumont, Texas                       should be recorded by the
                                      county clerk, when such
                                      deed has attached thereto
                                      a plat which has not been
                                      approved according to the
                                      requirements set forth in
                                      Article 6626, Vernon's
ATTENTION:   James M. Farris          Civil Statutes.
Dear Sir:
          Your recent request for opinion from this office
may be stated as follows:
          "May a partition deed be recorded by a
     County Clerk when such deed has attached
     thereto a map or plat which has not been
     approved according to requirements set forth
     in Article 6626 of Vernon's Civil Statutes?”
          From your request and information furnished, it
appears that a voluntary partition deed between co-tenants
of land not within five miles of an incorporated city has
been presented to the County Clerk with an accompanying map
or plat.
          Article 6626 of Vernon's Civil Statutes provides
as follows:
          "The following instruments of writing
    which shall have been acknowledged or proved
    according to law, are authorized to be re-
    corded, viz.: all deeds, mortgages, convey-
    ances, deeds of trust, bonds for title,
    covenants,  defeasances or other instruments
    of writing concerning any lands or tenements,
    or goods and chattels, or moveable property
    of any description; provided, however, that
    in cases of subdivision or re-subdivision of
    real property no map or plat of any such
                                                           .




Honorable W. G. Walley, Jr., page 2 (W-1155)

     subdivision or re-subdivision shall be filed
     or recorded unless and until the same has been
     authorized by the Commissioners Court of the
     county in which the real estate is situated
     by order duly entered in the minutes of said
     court, except in cases of the partition or
     other subdivision through a court of record;
     provided that where the real estate is sit-
     uated within the corporate limits or within
     five miles of the corporate limits of any
     incorporated city or town, the governing
     body there of or the city planning commis-
     sion, as the case may be, as provided in
     Article 97&a, Vernon's Texas Civil Statutes,
     shall perform the duties hereinabove imposed
     upon the Commissioners Court." (Emphasis
     added)
          The recited facts take this partition deed out of
the requirements of authorization by the Commissioner's Court.
We quote from Attorney General's Opinion No. O-5150 (1943)
written by then Assistant Attorney General Ocie Speer as fol-
lows:
           "When these statutes ,&ticles 6626 and
     97&a, V.C.Sg are considered together as they
     should be--related as they are--it is our con-
     clusion that partition deeds executed by co-
     tenants for the purpose of effecting a parti-
     tion of land does not come within their mean-
     ing. Whether the partition deed is or is not
     executed by including in the instrument a map,
     plat or delineation whatsoever of the land
     thus partitioned, will not change our holding.
          "The obvious purpose of the statutes was
     to regulate the common practice of laying out
     subdivisions or additions of suburban lands so
     as to bring about a conflict with the planning,
     platting and delineation of the streets, alleys,
     parks, lots and the like of the city to which
     such subdivision or addition is adjacent. Such
     a matter involves a public interest, whereas a
     mere partitioning of lands between or among co-
     tenants involves solely a matter of personal
     right and not of public concern."
          You are advised that the partition deed and map or
plat may be filed for record.
                       SUMMARY

          A voluntary partition deed between co-tenants
     with accompanying map or plat may be recorded by
     the County Clerk, since such partition deeds need
     not comply with the requirements as set forth in
     Article 6626, Vernon's Civil Statutes.

                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas



                          By Fred D. Ward
                             Assistant
FDW:lgh/ds

APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Richard Wells
Virgil Pulliam
J. C. Davis
I. Raymond Williams, Jr.
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.